Citation Nr: 9930927	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-29 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for arthritis of the right 
knee with osteochondral defect and subluxation of the 
patella, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 23, 1992, to April 
15, 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, that granted service 
connection for osteochondral defect of the right knee with 
subluxing patella, and assigned a noncompensable evaluation 
from April 16, 1992, the day following the veteran's 
discharge from active service.  A March 1998 RO decision 
assigned a 10 percent evaluation for arthritis of the right 
knee with osteochondral defect and subluxation of the patella 
from April 16, 1992.  


FINDINGS OF FACT

1.  The claim of entitlement to an increased rating for the 
veteran's service-connected right knee disability is 
plausible and all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The veteran's service-connected right knee disability is 
manifested by arthritis with pain on full range of motion and 
slight impairment analogous to subluxation, but moderate 
impairment analogous to subluxation or decreased range of 
motion are not demonstrated.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to an increased rating for 
arthritis of the right knee with osteochondral defect and 
subluxation of the patella is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  

2.  The criteria for an evaluation of 10 percent for 
arthritis of the right knee with pain on motion have been met 
from April 16, 1992.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, 
Diagnostic Codes 5003, 5010, 5256, 5260, 5261 (1999); 
VAOPGCPREC 23-97.  

3.  The criteria for a 10 percent evaluation for right knee 
impairment analogous to subluxation and instability have been 
met from April 16, 1992.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
5257 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  When a veteran submits a well-ground claim, VA must 
assist her in developing facts pertinent to that claim.  The 
record reflects that the veteran has been afforded VA 
examinations and treatment records have been obtained.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

In accordance with 38 U.S.C.A. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  

Since this is an initial rating, the rule from  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.  

The veteran's service-connected right knee disability has 
been evaluated as 10 percent disabling under Diagnostic Code 
5010 of the Rating Schedule.  Diagnostic Code 5010 provides 
that arthritis due to trauma will be rated as degenerative 
arthritis.  Diagnostic Code 5003 provides that degenerative 
arthritis established by X-ray will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Code 
for the specific joint involved.  Even where limitation of 
motion of the specific joint involved is noncompensable, 
where there is painful motion of a major joint caused by 
arthritis, established by X-ray, a 10 percent rating is 
warranted even in the absence of limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Diagnostic 
Codes 5256, 5260, and 5261 provide for evaluations greater 
than 10 percent, based on limitation of motion, where 
ankylosis is shown, where flexion is limited to 30 degrees, 
or where extension is limited to 15 degrees, respectively.  

With the exception of the period immediately following the 
veteran's arthroscopic surgery in May 1994, as demonstrated 
in a VA treatment record dated that month, the veteran's 
range of motion of the right knee has been shown to be full 
as is reflected in outpatient treatment records dated in 
September 1993 and December 1994, and VA examination reports 
dated in April 1996 and December 1997.  The record also 
reflects that the veteran has had arthritis in the right knee 
throughout the appellate period as is demonstrated on the 
reports of May 1993 and April 1996 VA X-rays.  There is no 
competent medical evidence that even with consideration of 
38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 
8 Vet. App. 202 (1995), that the appellant has experienced 
any reduced range of motion of the right knee due to weakened 
movement, excess fatigability, or incoordination.  Therefore, 
a preponderance of the evidence reflects that the veteran, 
throughout the course of the appeal, has had full range of 
motion of the right knee without reduction of that motion 
being shown due to any applicable disabling factors.  Id.  
Accordingly, a preponderance of the evidence is against an 
evaluation greater than 10 percent for arthritis of the right 
knee based on limitation of motion.  38 C.F.R.  Part 4, 
Diagnostic Codes 5256, 5260, and 5261.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994); VAOPGCPREC 23-97.  

The record reflects that throughout the course of the appeal 
the appellant has had multiple complaints with respect to her 
knee, including tenderness and swelling.  Although the record 
reflects that throughout the appeal period the veteran's 
ligaments of the right knee have been shown to be stable as 
demonstrated in a May 1993 outpatient treatment record and 
the reports of April 1996 and December 1997 VA examinations, 
give way and instability are noted in a May 1994 VA 
outpatient treatment record and subluxation of the right 
patella has been consistently demonstrated throughout the 
appeal period.  With consideration of Esteban and VAOPGCPREC 
23-97, the Board concludes that the evidence is in equipoise 
with respect to whether or not symptomatology associated with 
the veteran's service-connected right knee disability more 
nearly approximates the criteria for a separate rating of 10 
percent for slight other impairment of the right knee by 
analogy to slight subluxation.  In resolving all doubt in the 
veteran's behalf, a separate 10 percent evaluation for slight 
other impairment analogous to subluxation from April 16, 
1992, is warranted.  Id.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.7, Part 4, Diagnostic Code 5257.  However, a 
preponderance of the evidence is against an evaluation 
greater than the 10 percent granted herein under Diagnostic 
Code 5257 because the evidence consistently demonstrates, as 
noted above, that there is no ligament instability in the 
right knee and the evidence does not indicate that the right 
knee goes out of joint, but rather indicates that there is 
subluxation only of the right patella.  There is no competent 
medical evidence that the veteran has ongoing instability of 
the right knee or that there is actual dislocation of the 
knee joint itself. Therefore, the preponderance of the 
evidence is against an evaluation greater than the separate 
10 percent assigned herein.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOPGCPREC 6-96 (August 16, 1996).  In this case, 
consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule.  


ORDER

A separate evaluation greater than 10 percent for limitation 
of motion as a result of arthritis of the right knee from 
April 16, 1992 is denied.  

A separate increased evaluation of 10 percent for impairment 
analogous to subluxation of the right knee is granted from 
April 16, 1992, subject to the laws and regulations governing 
the payment of monetary benefits.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

